DETAILED ACTION
Status of Claims
Claims 1-3, 5, 7-9, 19-21, 23, 25-27, and 29-34 are pending and subject to examination on the merits. Claims 4, 6, 10-18, 22, 24, and 28 were previously canceled.

Response to Amendments
Because the 6/23/2022 claim amendment is responsive, the 35 USC 112(a) and 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 6/23/2022 with respect to claims 1, 19, and 27 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant asserts that the prior art fails to teach limitations of the claims as amended (see remarks at 10-11). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Objections
In claim 9, “a first pressure” and “a second pressure” should be changed to “the first pressure” and “the second pressure,” because “first pressure” and “second pressure” have already been recited in claim 1.
In claim 26, “a first pressure” and “a second pressure” should be changed to “the first pressure” and “the second pressure,” because “first pressure” and “second pressure” have already been recited in claim 19.
In claim 29, “a first pressure” and “a second pressure” should be changed to “the first pressure” and “the second pressure,” because “first pressure” and “second pressure” have already been recited in claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 19-21, 23, 25-27, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber” at last 3 lines. First, it’s unclear what’s meant by “empirical data,” as this term is not defined by the specification. Second, it’s unclear what’s meant by “size,” as this term is not defined by the specification. Although the specification has discussed “size” in terms of the wafer’s diameter (see para. 0010), the specification does not disclose that the “size” correlating with “empirical data” is also the wafer’s diameter. Third, it’s unclear how the wafer’s size is actually related to the heater’s output setting, and the specification does not provide adequate explanation. See MPEP § 2172.
This rejection also applies to Claim 19 and Claim 27 (reciting the same).
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 26, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites “wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure, wherein the second pressure is different from the first pressure,” which has already been recited in claim 1. Thus, claim 9 fails to further limit the subject matter of claim 1.
Claim 26 recites “wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure different from the first pressure,” which has already been recited in claim 19. Thus, claim 26 fails to further limit the subject matter of claim 19.
Claim 29 recites “wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure different from the first pressure,” which has already been recited in claim 27. Thus, claim 29 fails to further limit the subject matter of claim 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, 19, 21, 23, 26, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (US Patent 7588036), in view of CHEN (Chinese Publication CN103374710, as provided in 8/18/2020 IDS and translated by Espacenet), CHUNG (US PGPUB 20120000490), and WU-224 (US PGPUB 20100240224).
Regarding claim 1, CUI teaches a method for cleaning a deposition reaction chamber (abstract, claims 1-22, col. 1 line 54 to col. 2 line 5, col. 3 line 17-55, fig. 2). 
CUI’s method comprises performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the deposition reaction chamber (claims 1, 6, 15; col. 3 line 22-30; remote plasma cleaning step 6 in fig. 2), wherein the plasma-assisted cleaning process comprises: 
providing a first reactant gas to a remote plasma source chamber to generate a plasma (flowing a first etchant gas including a first fluorine-containing source into a remote plasma source ("RPS"), e.g., system 150, fig. 6A, to form reactive species, claims 1, 6, 15; col. 3 line 22-30), wherein the plasma comprises a fluorine-containing radical (using fluorine-containing gas to generate fluorine species, claims 1, 6, 15; col. 3 line 22-30); 
providing the plasma from the remote plasma source chamber to the deposition reaction chamber to clean the tube deposits (transporting the reactive species into the CVD substrate processing chamber to remove unwanted deposition, claims 1, 6, 15; col. 3 line 22-30).
CUI’s method also comprises performing a chemical cleaning process by providing a second reactant gas directly to the deposition reaction chamber (flowing a second etchant gas including a second fluorine-containing source into the CVD substrate processing chamber, claims 1, 6, 15; col. 3 line 31-34; in-situ plasma cleaning step 8 in fig. 2), without going through the remote plasma source (second etchant gas flows directly from gas source into CVD chamber, col. 3 line 41-44; flow of first etchant gas into RPS is stopped, col. 3 line 37-40), after performing the plasma-assisted cleaning process (after the remote plasma clean, col. 3 line 31-34; claims 1, 6, 15; fig. 2), wherein the second reactant gas is different from the first reactant gas (col. 3 line 41-44).
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
CUI teaches wherein the plasma-assisted cleaning process is performed at a first temperature within the reaction chamber (see col. 2 line 46-58, the remote plasma cleaning process can be performed shortly after a substrate processing operation in which the chamber may be heated, and the temperate of the chamber gradually decrease over the course of the remote plasma cleaning process; see also fig. 2, col. 3 line 17-30, performing the remote plasma cleaning process after a substrate deposition process and after the substrate is transferred out of the chamber). CUI teaches wherein the chemical cleaning process is performed at a second temperature within the reaction chamber (see fig. 4, col. 4 line 61 to col. 5 line 19, disclosing a profile of temperature over time during the in-situ plasma cleaning step 8 of fig. 2; see also fig. 5, col. 5 line 44-55). CUI teaches wherein the second temperature is different than the first temperature (see fig. 5; see also col. 5 line 28-43, disclosing that the temperature during wafer-processing may be 300-500℃, which suggests that the remote plasma cleaning process has a temperature slightly lower than 300-500℃, whereas the temperature during in-situ plasma cleaning process is much higher than 300-500℃).
CUI teaches wherein the plasma-assisted cleaning process is performed at a first pressure (see col. 4 line 9-13, when transferring reactive etchant species from the RPS to the substrate processing chamber, the pressure in the chamber is kept at about 1-5 Torr) and the chemical cleaning process is performed at a second pressure (see col. 4 line 13-16, in the in-situ plasma cleaning process, pressure in the chamber is kept at 5-100 mTorr), wherein the second pressure is different from the first pressure (contrast 1-5 Torr with 5-100 mTorr).
As explained above, CUI teaches switching from the plasma-assisted cleaning process to the chemical cleaning process, which includes stopping the flow of the first etchant gas into RPS and starting the flow of the second etchant gas directly into the CVD chamber. And because CUI’s controller 160 controls the operations of system 110 through computer program(s) (col. 9 line 7-18), it's reasonably expected that the switching operation would be performed automatically.
To stop the flow of the first etchant gas into RPS, it’s reasonably expected that a first outlet valve (the structure denoted by reference number 135E in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57) would be closed.
To start the flow of the second etchant gas directly into the CVD chamber, it’s reasonably expected that valves on the gas lines—lines that connect the gas sources 138(a)-138(n) to the CVD chamber 113 (see col. 7 line 45-57, fig. 6A-6B)—would be opened. For example, this would include:
opening a bypass valve (e.g., valves 143A-143C, fig. 6A-6B) that bypasses the remote plasma source and directly couples a gas to the deposition reaction chamber (valves 143A-143C are on such gas lines and the valves bypass RPS 150, see fig. 6A-6B), and 
opening a second outlet valve (e.g., the structure(s) denoted by reference numbers 135A-135D in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57, through which the second etchant gas flows through, see fig. 6A-6B) that supplies the second reactant gas to the bypass valve (second etchant gas from a gas source flows through the second outlet valve, as explained above, and then flows through one or more of valves 143A-143C, as explained above) to supply the second reactant gas directly to the deposition reaction chamber (as explained above).
Although CUI does not explicitly teach closing a first input valve to the remote plasma source, it’s well known in the substrate-processing art to use input valves on gas lines to control gas flow. For example, CUI already teaches valves 143A-143C on gas lines between gas sources and CVD chamber (as explained above); those valves are positioned near inlets or inputs of CVD chamber 113, and they can be opened or closed to control gas flow (as explained above). Similar to CVD chamber 113, RPS 150 also has a cavity or chamber 153 (see fig. 6A, col. 8 line 53-58).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas (as explained above), with reasonable expectation of controlling gas supply into the RPS, for several reasons. First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. CUI already teaches several input valves near a chamber’s input. Second, input valves on gas lines are well known in the art. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, an input valve to RPS 150 (which has a cavity or chamber) as incorporated would still perform the same function of controlling gas flow, yielding predictable results.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber.”
CHEN teaches a method of removing deposits in a CVD chamber and the method comprises switching from a remote plasma cleaning process to an in-situ plasma cleaning process, just like the present application; thus CHEN is analogous. CHEN teaches determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process (during the remote plasma cleaning process, detecting the amount of reaction products in the reaction tail gas of the cleaning gas in the reaction chamber, e.g., para. 0019-20, 0041, 0049, 0093-94, 0104, 0135-36, 0156, 0159; for example, fluoride ions produced by remote plasma can react with silicon deposits to form silicon fluoride, para. 0088, 0094, 0098, 0136, 0156). CHEN also teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, switching from the remote plasma cleaning process to the in-situ plasma cleaning process (when the amount of the reaction product acquired by the detection device is reduced to a range of one-twentieth to one-fifth of the peak amount of the reaction product, the remote plasma cleaning stops and the in-situ plasma cleaning starts, see para. 0019, 0042, 0093, 0135).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber, for several reasons. 
First, both CUI and CHEN recognize that remote plasma’s cleaning effect decreases over time and struggles to remove the last remnants of deposits (see, e.g., CHEN at fig. 1, col. 2 line 46 to col. 3 line 4; CUI at para. 0095, 0136, 0157). In other words, the remote plasma cleaning process should be switched to another process at a certain point or time in the overall chamber cleaning operation. CUI teaches that the time at which remote plasma cleaning becomes ineffective (and should be switched) is related to the amount of reaction products in the reaction tail gas (para. 0095, 0136, 0157); a person having ordinary skill in the art would understand that this allows cleaning time to be tailored to actual conditions inside the chamber. Likewise, CHEN also recognizes that cleaning time can depend on parameters such as the kind and amount of residue being cleaned away (col. 5 line 28-33). Given these teachings, a skilled artisan would’ve been motivated to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold. 
Second, determining a semiconductor material concentration and using that data to determine when to switch processes are well known in the art. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. 
In the resulting combination of CUI and CHEN, the opening and closing of valves in the switching operation (as explained above) would also occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach: “wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber.”
CHUNG teaches a method of removing deposits in a CVD chamber using a reactant gas (see abstract, para. 0034-35), just like the present application; thus CHUNG  is analogous. CHUNG teaches a plurality of sidewall heaters (heating lamps 221A and 221B, see fig. 2A-2B, para. 0024) located outside the reaction chamber (see fig. 2A-2B), the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber (see para. 0053, lamps 221A and 221B create different temperature zones within the chamber) such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters (see fig. 2A-2B, para. 0024, using reflectors 266 to control the chamber’s exposure to heat).
CHUNG teaches using the sidewall heaters to establish a thermal gradient in the chamber (see para. 0047, 0052-53), which enhances the cleaning effect of the cleaning gas by causing a turbulent or convective flow of the cleaning gas (see para. 0050, 0052, fig. 3). CHUNG teaches using the sidewall heaters to establish the thermal gradient during the introduction of the reactant gas (see para. 0047-48, 0051). CHUNG teaches that the temperature of the chamber walls may be regulated during formation of the thermal gradient (see para. 0048).
CHUNG also teaches a controller 160 for controlling activities and operating parameters of the processing system 100 (para. 0022, fig. 1); a person having ordinary skill in the art would reasonably expect that the controller controls the sidewall heaters, which are parts of the processing system.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI and CHEN to incorporate “a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters” and using those sidewall heaters to create a thermal gradient in the chamber during the introduction of the reactant gas (e.g., during the plasma-assisted cleaning process and the chemical cleaning process), with reasonable expectation of enhancing the cleaning effect of the reactant gas, for several reasons.
First, as CHUNG explains, the plurality of sidewall heaters can be used to create a thermal gradient in the chamber, which enhances the cleaning effect of the cleaning gas by causing a turbulent or convective flow of the cleaning gas (as explained above). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a step of using those sidewall heaters to create a thermal gradient in the chamber during the introduction of the reactant gas, such as when the reactant gas is introduced in the plasma-assisted cleaning process (as explained above) and in the chemical cleaning process (as explained above).
Second, it’s well known in the art for a deposition reaction chamber to have “a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters” (see CHUNG). Also it’s well known in the art to use those sidewall heaters to create a thermal gradient in the chamber during the introduction of the reactant gas (see CHUNG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The sidewall heaters and the step of using them to create a thermal gradient in the chamber during the introduction of the reactant gas, as incorporated, would still serve the same function as before (e.g., enhancing the cleaning effect of the reactant gas), thus yielding predictable results.
WU-224 teaches a CVD chamber with a plurality of sidewall heaters (see fig. 3, para. 0033), just like the present application; thus WU-224 is analogous. WU-224 teaches a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber (para. 0034).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, and CHUNG to incorporate “a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber” (as taught by WU-224), with reasonable expectation of controlling heat output. It’s well known in the art that sidewall heaters can be controlled by a controller (see WU-224; see CHUNG), and it’s well known in the art that a heat output setting of each of the plurality of sidewall heaters can be automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the reaction chamber (see WU-224). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of CUI, CHEN, CHUNG, and WU-224, the first temperature and the second temperature would be controlled by the sidewall heaters. That’s because the sidewall heaters are used to create a thermal gradient in the chamber during the introduction of the reactant gas (i.e., during the plasma-assisted cleaning process and during the chemical cleaning process).
Regarding claim 2, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. The combination does not teach wherein the deposition reaction chamber comprises quartz or silicon carbide. But CHUNG teaches that a CVD chamber can comprise quartz (para. 0024). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate quartz in the reaction chamber (as taught by CHUNG), with reasonable expectation of insulating the chamber. It’s well known in the art for a deposition reaction chamber to have quartz; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 3, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. CUI teaches wherein the tube deposits comprise silicon (Si) or Si- containing compounds (performing silicon-based deposition in the chamber can produce unwanted deposition inside the chamber, see col. 1 line 7-19).
Regarding claim 5, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. CUI teaches wherein the first reactant gas further comprises nitrogen trifluoride NF3 (see col. 3 line 60-63, col. 4 line 3-9).
Regarding claim 9, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. As explained above, the combination teaches wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure, wherein the second pressure is different from the first pressure.
Regarding claim 19, CUI teaches a non-transitory computer-readable medium storing computer- executable instructions thereon (computer programs stored on HDD, floppy, card rack, removable disk, etc., col. 9 line 7-16) that when executed perform a method for cleaning a semiconductor processing reaction chamber (the computer program controls the operation of system 110, col. 9 line 7-16, system 110 includes CVD chamber 113, fig. 6A; as explained above, CUI teaches a method of cleaning the CVD chamber).
As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber (CVD substrate processing chamber), wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source chamber to generate a plasma, wherein the plasma comprises a fluorine-containing radical; and providing the plasma from the remote plasma source chamber to the semiconductor processing reaction chamber to clean the tube deposits; 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas;
wherein the plasma-assisted cleaning process is performed at a first temperature and a first pressure within the reaction chamber and the chemical cleaning process is performed at a second temperature and a second pressure within the reaction chamber, wherein the second temperature is different than the first temperature, the second pressure is different than the first pressure;
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber.
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas, with reasonable expectation of controlling gas supply into the RPS.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the semiconductor processing reaction chamber.”
As explained above, CHEN teaches those limitations (first three bullets), and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber. In the resulting combination, the opening and closing of valves in the switching operation would occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach: “wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the semiconductor processing reaction chamber.” 
As explained above, CHUNG teaches a plurality of sidewall heaters (heating lamps 221A and 221B) located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber (see para. 0053) such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters (see fig. 2A-2B, para. 0024). CHUNG teaches using the sidewall heaters to establish a thermal gradient in the chamber (see para. 0047, 0052-53), which enhances the cleaning effect of the cleaning gas by causing a turbulent or convective flow of the cleaning gas (see para. 0050, 0052, fig. 3). CHUNG teaches using the sidewall heaters to establish the thermal gradient during the introduction of the reactant gas (see para. 0047-48, 0051). CHUNG teaches that the temperature of the chamber walls may be regulated during formation of the thermal gradient (see para. 0048). CHUNG also teaches a controller 160 for controlling activities and operating parameters of the processing system 100 (para. 0022, fig. 1); a person having ordinary skill in the art would reasonably expect that the controller controls the sidewall heaters, which are parts of the processing system.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI and CHEN to incorporate “a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters” and using those sidewall heaters to create a thermal gradient in the chamber during the introduction of the reactant gas (e.g., during the plasma-assisted cleaning process and the chemical cleaning process), with reasonable expectation of enhancing the cleaning effect of the reactant gas.
As explained above, WU-224 teaches a CVD chamber with a plurality of sidewall heaters (see fig. 3, para. 0033). WU-224 teaches a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber (para. 0034).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, and CHUNG to incorporate “a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber” (as taught by WU-224), with reasonable expectation of controlling heat output.
In the resulting combination of CUI, CHEN, CHUNG, and WU-224, the first temperature and the second temperature would be controlled by the sidewall heaters. That’s because the sidewall heaters are used to create a thermal gradient in the chamber during the introduction of the reactant gas (i.e., during the plasma-assisted cleaning process and during the chemical cleaning process).
Regarding claim 21, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches the tube deposits comprise silicon (Si) or Si-containing compounds.
The combination does not teach wherein the deposition reaction chamber comprises quartz or silicon carbide. But, as explained above, CHUNG teaches that a CVD chamber can comprise quartz (para. 0017), and it would’ve been obvious to a person having ordinary skill in the art to incorporate quartz in the reaction chamber, with reasonable expectation of insulating the chamber. It’s well known in the art for a deposition reaction chamber to have quartz; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 23, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches wherein the first reactant gas further comprises nitrogen trifluoride NF3. 
Regarding claim 26, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. As explained above, the combination teaches wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure, wherein the second pressure is different from the first pressure. 
Regarding claim 31, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. CUI teaches an inert carrier gas line is coupled to the remote plasma source chamber (see col. 8 line 49-68, argon can be supplied to reactor cavity 153 of the remote plasma generator 151). Because argon flows through remote plasma source chamber, it also purges the chamber (for example, any debris would be carried out by the flow).
Regarding claim 33, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. CHEN teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, automatically switching off RF power on the remote plasma source chamber (when the amount of the reaction product acquired by the detection device is reduced to a range of one-twentieth to one-fifth of the peak amount of the reaction product, the controller turns off the remote plasma cleaning device, see para. 0042, 0135).
Regarding claim 34, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. CHEN teaches when the semiconductor material concentration is determined to be equal to or below a predetermined threshold, automatically switching off RF power on the remote plasma source chamber (see para. 0042, 0135).

Claims 7, 20, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI, CHEN, CHUNG, and WU-224 (as applied to claims 1 and 19), in further view of HARVEY (US Publication 20060021633).
Regarding claim 7, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. 
The combination does not explicitly teach: wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber. 
HARVEY teaches a plasma-assisted cleaning process (generating plasma, para. 0020) for cleaning a deposition reaction chamber (cleaning chamber 20, para. 0020), just like the present application; thus HARVEY is analogous. Like CHEN, HARVEY teaches determining a semiconductor material concentration (measuring the concentration of reaction products, e.g., fluorinated silicon such as SiF4, see para. 0006, 0022, 0048, claims 11-13, 19-20) in an exhaust gas (in the effluent exiting the chamber, para. 0022) produced by the plasma-assisted cleaning process (reactive species in the plasma react with deposits, para. 0022); and determining when the semiconductor material concentration is equal to or below a predetermined threshold value (analyzing when the concentration of reaction products falls below certain level, para. 0049). 
Moreover, HARVEY teaches wherein the semiconductor material concentration is determined by an in-line gas analyzer (detector 26, fig. 1) coupled to an exhaust (coupled to effluent channel 24, but also can be posited in effluent channel 24, para. 0022) of the deposition reaction chamber (chamber 20). HARVEY teaches that the in-line gas analyzer (detector 26) can use the technique of infrared spectroscopy (para. 0023).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, CHUNG, and WU-224 to incorporate an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber for determining the semiconductor material concentration (as taught by HARVEY), with reasonable expectation of monitoring the cleaning process. CUI, CHEN, and HARVEY all teach using remote plasma to clean silicon-based deposits in a deposition reaction chamber; CHEN and HARVEY both teach measuring the semiconductor material concentration to monitor the remote plasma cleaning process. It’s well known in the art to use an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber to determine the semiconductor material concentration; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 20, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19.
As explained above, the combination teaches determining a time to switch from the plasma dry plasma-assisted cleaning process to the chemical cleaning process based on the semiconductor material concentration, which is determined by analyzing the exhaust gas (detecting the amount of reaction product in the reaction tail gas). As explained above, the semiconductor material concentration comprises a silicon (Si) concentration (e.g., silicon fluoride, see CHEN at para. 0088, 0094, 0136, 0156; HARVEY also teaches measuring silicon fluoride, para. 0006, 0022, 0048, claims 11-13, 19-20). Thus, determining the time to switch comprises analyzing the exhaust gas and calculating the Si concentration in the exhaust gas.
The combination does not explicitly teach using an in-line gas analyzer coupled to an exhaust pipe. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe to determine semiconductor material concentration, including a silicon concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 25, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. The combination does not explicitly teach wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber to determine the semiconductor material concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 27, CUI teaches a method for cleaning a semiconductor processing reaction chamber (as explained above). As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber, wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source chamber to generate a plasma; and providing the plasma from the remote plasma source chamber to the semiconductor processing reaction chamber to clean the tube deposits; 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas;
wherein the plasma-assisted cleaning process is performed at a first temperature and a first pressure within the reaction chamber and the chemical cleaning process is performed at a second temperature and a second pressure within the reaction chamber, wherein the second temperature is different than the first temperature, the second pressure is different than the first pressure;
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber when the semiconductor material concentration is determined to be equal to or below the predetermined threshold.
A person having ordinary skill in the art would understand that CUI’s plasma-assisted cleaning process involves remote plasma activation of the first reactant gas, and CUI’s chemical cleaning process involves in-situ plasma activation of the second reactant gas.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas, with reasonable expectation of controlling gas supply into the RPS.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
“wherein the determining [of semiconductor material concentration] comprises analyzing the exhaust gas using an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber”;
“wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the semiconductor processing reaction chamber.”
As explained above, CHEN teaches those limitations (first three bullets), and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber. In the resulting combination, the opening and closing of valves in the switching operation would occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
The combination of CUI and CHEN does not explicitly teach:
 “wherein the determining [of semiconductor material concentration] comprises analyzing the exhaust gas using an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber”;
“wherein the first and second temperatures are controlled by a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters, wherein a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the semiconductor processing reaction chamber.”
As explained above, CHUNG teaches a plurality of sidewall heaters (heating lamps 221A and 221B) located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber (see para. 0053) such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters (see fig. 2A-2B, para. 0024). CHUNG teaches using the sidewall heaters to establish a thermal gradient in the chamber (see para. 0047, 0052-53), which enhances the cleaning effect of the cleaning gas by causing a turbulent or convective flow of the cleaning gas (see para. 0050, 0052, fig. 3). CHUNG teaches using the sidewall heaters to establish the thermal gradient during the introduction of the reactant gas (see para. 0047-48, 0051). CHUNG teaches that the temperature of the chamber walls may be regulated during formation of the thermal gradient (see para. 0048). CHUNG also teaches a controller 160 for controlling activities and operating parameters of the processing system 100 (para. 0022, fig. 1); a person having ordinary skill in the art would reasonably expect that the controller controls the sidewall heaters, which are parts of the processing system.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI and CHEN to incorporate “a plurality of sidewall heaters located outside the reaction chamber, the plurality of sidewall heaters defining a plurality of heater zones within the reaction chamber such that a temperature of each heater zone is controlled by a single sidewall heater of the plurality of sidewall heaters” and using those sidewall heaters to create a thermal gradient in the chamber during the introduction of the reactant gas (e.g., during the plasma-assisted cleaning process and the chemical cleaning process), with reasonable expectation of enhancing the cleaning effect of the reactant gas.
As explained above, WU-224 teaches a CVD chamber with a plurality of sidewall heaters (see fig. 3, para. 0033). WU-224 teaches a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber (para. 0034).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, and CHUNG to incorporate “a heat output setting of each of the plurality of sidewall heaters is automatically adjusted by a controller based on predetermined heater temperature output settings derived from empirical data correlated with a size of a wafer being processed within the deposition reaction chamber” (as taught by WU-224), with reasonable expectation of controlling heat output.
In the resulting combination of CUI, CHEN, CHUNG, and WU-224, the first temperature and the second temperature would be controlled by the sidewall heaters. That’s because the sidewall heaters are used to create a thermal gradient in the chamber during the introduction of the reactant gas (i.e., during the plasma-assisted cleaning process and during the chemical cleaning process).
The combination of CUI, CHEN, CHUNG, and WU-224 does not explicitly teach wherein the determining (of semiconductor material concentration) comprises analyzing the exhaust gas using an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber to determine the semiconductor material concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 29, the combination of CUI, CHEN, CHUNG, WU-224, and HARVEY teaches the method of claim 27. As explained above, the combination teaches wherein the plasma-assisted cleaning process is performed at a first pressure and the chemical cleaning process is performed at a second pressure different from the first pressure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI, CHEN, CHUNG, WU-224, and HARVEY (as applied to claim 7), in further view of SAKAI (US Publication 20060207630).
Regarding claim 8, the combination of CUI, CHEN, CHUNG, WU-224, and HARVEY teaches the method of claim 7. As explained above, the combination teaches wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber, and the in-line gas analyzer can use the technique of IR spectroscopy.
The combination does not explicitly teach that the technique of IR spectroscopy is specifically Fourier Transform Infrared Spectroscopy (FT-IR). 
SAKAI teaches cleaning a CVD chamber, just like the present application; thus SAKAI is analogous. SAKAI teaches using Fourier Transform Infrared Spectroscopy (FT-IR) to analyze the exhaust gas to monitor the chamber-cleaning progress (see fig. 5, para. 0201-04).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, CHUNG, WU-224, and HARVEY to incorporate the technique of FT-IR for the in-line gas analyzer, with reasonable expectation of analyzing the exhaust gas. It’s well known in the art to use the technique of FT-IR to analyze the exhaust gas to monitor the chamber-cleaning progress (see SAKAI). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The FT-IR technique, as incorporated for the in-line gas analyzer, would serve the same function as before (e.g., analyzing exhaust gas), thus yielding predictable results.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI, CHEN, CHUNG, and WU-224 (as applied to claims 1 and 19), in further view of WU-043 (US Publication 20060017043).
Regarding claim 30, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the method of claim 1. CUI teaches an inert carrier gas line is coupled to the deposition reaction chamber (see col. 3 line 49-55, inert gas such as argon or helium is introduced into the chamber; see col. 7 line 45-50, fig. 6A-6B, a gas delivery system 133 provides gases from sources, including argon, to CVD chamber via delivery lines 138). 
The combination does not explicitly teach supplying the inert carrier gas to provide thickness control of tube deposits within the deposition reaction chamber. But it’s well known in the art to use the inert gas as a diluent of the reactant gas (see WU-043 at para. 0020, inert diluent gases such as argon or helium may be added to the process gas). A person having ordinary skill in the art would understand that, because the reactant gas reacts with the deposits, diluting the reactant gas affects the reaction between the gas and the deposits, which in turn affects the thickness of deposits within the CVD chamber. Thus, the inert gas provides thickness control. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, CHUNG, and WU-224 to use the inert gas as a diluent (see WU-043), with reasonable expectation of controlling reactivity. It’s well known in the art to use the inert gas as a diluent, which affects the reaction between the gas and the deposits, which in turn affects the thickness of deposits within the CVD chamber. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 32, the combination of CUI, CHEN, CHUNG, and WU-224 teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches an inert carrier gas line is coupled to the deposition reaction chamber (see col. 3 line 49-55; see col. 7 line 45-50, fig. 6A-6B). The combination does not explicitly teach supplying the inert carrier gas to provide thickness control of tube deposits within the semiconductor processing reaction chamber. But it’s well known in the art to use the inert gas as a diluent of the reactant gas (see WU-043 at para. 0020). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI, CHEN, CHUNG, and WU-224 to use the inert gas as a diluent (see WU-043), with reasonable expectation of controlling reactivity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714